DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 6/3/21 in response to the OA of 3/3/21.Receipt of a new IDS is acknowledged.
3. Claims 1, 11 and 14 have been amended and claims 2-7 and 12, 13, 15, 16  have been cancelled. New claims 19-22 have been added. Claims 1, 8-11, 14, 17-22 are pending of which claims 1, 11 and 14 are the independent claims.
Allowance and reasons for allowance
4. Claims 1, 11 and 14 are allowed. Claims 8-10, 15-22 are allowed by virtue of their dependence on claims 1, 11 and 14.
5. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1, 11 and 14:
A control system/terminal/method for a laser projector, comprising:
an infrared camera, configured to acquire an infrared image of a user:
wherein the application processor is configured to send a control signal to the microprocessor according to the distance between the human eye and the laser projector, and the microprocessor is configured to control the first driving circuit according to the control signal to enable the laser projector to project laser according to a predetermined parameter which comprises at least one of a current parameter, a frame rate parameter or a pulse width parameter: and

the microprocessor is configured to detect a face key point of the infrared image to determine a two-dimensional coordinate of the human eye, then register and align the infrared image and a depth image, search for a corresponding feature point corresponding to the human eye in the depth image according to the two-dimensional coordinate of the human eye, then acquire a three dimensional coordinate of the corresponding feature point and acquire the distance between the human eye and the laser projector according to the three-dimensional coordinate of the corresponding feature point.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
6. Woltman et al. (US 20150116672) discloses a control system/method for a laser projector with a first driving circuit and a microprocessor connected with the first driving circuit.
Woltman fails to disclose an IR camera to acquire an IR image of a user and detect a face key point of the infrared image to determine a two-dimensional coordinate of the human eye, then register and align the infrared image and a depth image, search for a corresponding feature point corresponding to the human eye in the depth image according to the two-dimensional coordinate of the human eye, then acquire a three 
In the instant invention, the IR image of the user is used by the microprocessor to accurately control the amount of light that is safe for the eye at the distance of the viewer of a laser projector.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884